Citation Nr: 1045558	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-37 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Veteran testified at a hearing before the Board in June 2007.  
The Veteran's claim was remanded by the Board for additional 
development in October 2007.

As the Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, the claim for PTSD has been 
recharacterized as it appears on the above.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by claimant's description of the claim, symptoms, and other 
information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file shows that a remand is unfortunately 
once again necessary before a decision on the merits of the claim 
can be reached.   

In this case, the Veteran has indicated that he experiences PTSD 
as a result of witnessing rocket attacks and plane crashes while 
serving in Vietnam.  

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). The 
DSM-IV criteria for a diagnosis of PTSD include:  A) exposure to 
a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection 
for PTSD by liberalizing, in certain circumstances, the 
evidentiary standard for establishing in-service stressors.  75 
Fed. Reg. 39843 (July 13, 2010).  The amendments added a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms 
are related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the Veteran's 
service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed 
in-service stressor. For purposes of this 
paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted 
with an event or circumstance that involved 
actual or threatened death or serious 
injury, or a threat to the physical 
integrity of the Veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms 
fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and 
the Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is 
the elimination of the requirement for corroborating evidence of 
a claimed in-service stressor if it is related to the Veteran's 
fear of hostile military or terrorist activity.  In place of 
corroborating any reported stressor, a medical opinion must 
instead be obtained from a VA, or a VA contracted, psychiatrist 
or psychologist.

Associated with the claims file is an assessment from S. Ryan, 
M.F.T., dated in October 2003.  Mr. Ryan reported that he 
administered several psychological tests to the Veteran in 
September 2003 which indicated that he measured statistically 
significant scores above the norm on four of ten sub-scales:  
depression, anger, dissociation, and posttraumatic avoidance.  
Mr. Ryan also indicated that the Impact of Event Scale (IES) 
which was administered to the Veteran reflected a clinically 
significant reaction.  Finally, Mr. Ryan reported that the 
Veteran measured in the medium risk range for suicide on the 
Suicide Lethality Scale.  Mr. Ryan opined that as a result of the 
traumatic events the Veteran experienced while in Vietnam and his 
subsequent homecoming experience, the Veteran was suffering from 
chronic and severe PTSD and had suffered for many years with that 
condition.  No records from the September 2003 appointment were 
associated with the assessment.  

VA outpatient treatment reports dated from September 2003 to 
January 2005 include a January 2004 psychiatric evaluation 
performed by a VA psychiatrist.  The Veteran reported that he 
believed that he had PTSD.  No stressors were reported.  The 
Veteran reported that he startled with sudden loud noises, had a 
history of alcohol use, and changed jobs frequently.  He denied 
experiencing nightmares.  Following a mental status examination, 
the examiner diagnosed the Veteran with alcohol abuse, long 
sustained remission and cannabis abuse.  No psychiatric diagnoses 
were rendered at that time.

At an April 2010 VA examination, the Veteran reported that he 
witnessed a January 1969 rocket attack which resulted in the 
death of several Marines and that he witnessed a plane crash on 
take-off which resulted in serious injuries and the death of 
several passengers at some point between September and December 
1968 and also assisted with the recovery of the victims.  
Following a psychiatric examination, the examiner noted that the 
Veteran did not meet the Axis I diagnosis for PTSD.  The examiner 
indicated that the Veteran had mild posttraumatic stress 
symptoms.  The examiner, a psychiatrist who reviewed the claims 
file, indicated that because the Veteran manifested no 
psychiatric symptoms or diagnoses prior to or during his active 
duty in the Air Force, was found not to manifest an Axis I 
disorder on direct VA psychiatric examination in January 2004 and 
April 2010, and has limited mild episodic posttraumatic stress 
symptoms that did not fulfill DMV-IV full criteria for PTSD, it 
could be reasonably clinically concluded that he did not have a 
current or past diagnosis of PTSD.  The examiner noted that it 
was at least as likely as not that the Veteran's limited 
posttraumatic stress symptoms were due to his cited stressor.

In light of the recent amendment to 38 C.F.R. § 3.304, the 
Veteran should be afforded another VA examination to determine 
the nature and etiology of any diagnosed psychiatric disability.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available treatment records 
from S. Ryan, M.F.T..  Contact the Veteran 
to obtain any necessary medical releases.  
Any negative responses should be associated 
with the claims file.  

2.  Obtain , and all VA outpatient 
treatment reports dated since January 2005.  

3.  Schedule the Veteran for a VA 
examination with a VA psychiatrist or 
psychologist to determine the nature and 
etiology of any current psychiatric 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  Psychiatric testing should be 
accomplished.  The examiner should 
specifically attempt to reconcile the 
opinion with all other pertinent evidence 
of record, including the opinion of Mr. 
Ryan and the April 2010 VA examiner.  The 
examiner should also consider the lay 
statement submitted by the Veteran's 
spouse, indicating that he has an anger 
management problem and that his Vietnam 
experience had a negative effect on him.  
Additionally, the VA examiner should 
consider any evidence of continuity of 
symptomatology of psychiatric problems 
since service offered by the Veteran.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The VA examiner's opinion should 
specifically address the following:

a)  Diagnose all current psychiatric 
disabilities.

b)  Provide a full multi-axial 
diagnosis and specifically state 
whether or not each criterion for a 
diagnosis of PTSD is met pursuant to 
the Diagnostic and Statistic Manual of 
Mental Disorders, Fourth Edition (DSM- 
IV).

c)  If a diagnosis of PTSD is 
warranted, specify whether that 
diagnosis is related to the Veteran's 
fear of hostile military or terrorist 
activity.  Fear of hostile military or 
terrorist activity means that a 
Veteran experienced, witnessed, or was 
confronted with an event or 
circumstance that involved actual or 
threatened death or serious injury, or 
a threat to the physical integrity of 
the Veteran or others, such as from an 
actual or potential improvised 
explosive device; vehicle-imbedded 
explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response 
to the event or circumstance involved 
a psychological or psycho-
physiological state of fear, 
helplessness, or horror.

d)  If a diagnosis of PTSD is 
warranted, and is not due to a fear of 
hostile military or terrorist 
activity, specify the specific claimed 
in-service stressor or stressors upon 
which that diagnosis is based.

e)  Discuss whether it is at least as 
likely as not (50 percent or more 
probability) that any other currently 
diagnosed psychiatric disability was 
caused or aggravated by the Veteran's 
period of active service.

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  The amended regulations 
governing service connection for PTSD 
should be included in the supplemental 
statement of the case.  75 Fed. Reg. 39843 
(July 13, 2010).  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


